Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 29, 2021

The Court of Appeals hereby passes the following order:

A21A1370. CHRISTY LESCOTA-GRAILER v. SHANON DEL JONES.

      Following their divorce, Christy Lescota-Grailer and Shanon Del Jones
frequently litigated issues related to custody and child support.1 Following remand
of the most recent appeal, the trial court entered an order on February 5, 2021, finding
Lescota-Grailer in contempt for failure to pay child support and attorney fees and
awarding Jones attorney fees pursuant to OCGA § 9-15-14 (b). Lescota-Grailer then
filed this appeal. The trial court’s order, however, is not subject to direct appeal.
      Appeals from orders in domestic relations cases, including orders holding or
declining to hold persons in contempt, must be pursued by discretionary application.
See OCGA § 5-6-35 (a) (2).2 Similarly, appeals from awards of attorney fees and
litigation expenses under OCGA § 9-15-14 must be made by discretionary
application, not direct appeal. See OCGA § 5-6-35 (a) (10). “Compliance with the
discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human Res., 221
Ga. App. 257, 257 (471 SE2d 60) (1996).




      1
     See Grailer v. Jones, 349 Ga. App. 625 (824 SE2d 118) (2019); Case Nos.
A20D0031 (Sept. 5, 2019); A16A0520 (June 8, 2016).
      2
        Although OCGA § 5-6-34 (a) (11) permits a direct appeal from child custody
rulings issued in child custody cases, the February 5 order does not include any child
custody rulings. Accordingly, this appeal does not fall within the scope of OCGA §
5-6-34 (a) (11). See Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017).
      Lescota-Grailer’s failure to follow the discretionary appeal procedure deprives
us of jurisdiction over this direct appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/29/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.